DETAILED ACTION
	This office action is in response to the application and claims filed on March 10, 2022.  New claims 14-33 have been presented for review on March 10, 2022, with original claims 1-13 being canceled and re-drafted into claims 14-33.  Claim 14 is the sole independent claim under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 10, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (two (2) pages) were received on March 10, 2022.  These drawings are acknowledged.

Claim Objections
Claims 14-33 are objected to because of the following informalities: regarding claims 14-33, all parenthetical reference numbers listed in the claims must be removed, as they are unnecessary and potentially confuse the reader when reading independent claim 14.  Claims 15-33 also have reference numbers throughout these claims.  Further, Applicant should check claim dependencies for all dependent claims (in particular “claim 25”).  Appropriate correction is required.

Claims 14-33 appear to be a translation from a foreign (German) patent document.  Applicant’s cooperation is requested to carefully review all pending claims 14-33 for typos and awkward language from this translation.  While Applicant is their own lexicographer in front of the US PTO, patent claim language is important and should be drafted as clearly in English as possible, with scope and metes-and-bounds clearly identified therein.

Allowable Subject Matter
Other than the “Claim Objections” listed above for minor informalities and translation issues, claims 14-33 are otherwise allowable over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see INTL Search Report in IDS 3/10/22; also attached PTO-892 form references A-F, N, and O) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged in independent claim 14 for a device for generating single photons with an energy using a plurality of quantum emitters.  In particular, the Examiner must consider the context of pending claim 14 in view of the specification and drawings for such featured device(s) (1).  Note the embodiments of Applicant’s Figs. 1-5, which each require these features outlined by claim 14.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Dependent claims 15-33 would also be allowable over the prior art but for the “Claim Objections” enumerated above.  

Additionally, the Examiner has carefully reviewed the International Search Report and Preliminary Report on Patentability from PCT ‘386 (cited in the IDS filed on March 10, 2022), and generally agrees with the comments in Sections [1.2] through [1.5].  The distinct features of presented independent claim 14 are substantially similar (or narrower in scope) to independent claim 1 in PCT ‘386.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-F, N, and O:

-Reference A to Gea-Banacloche ‘037 is pertinent to a photonic crystal waveguide device with emitters for quantum logic having scattering properties.
-Reference B to Monroe ‘766 is pertinent to prior art that controls quantum emitters in a quantum computing or simulations systems using optically active qubits.
-Reference C to Shen ‘714 is pertinent to a photonic molecular waveguide / laser with pumped signals having stimulated emission along the length thereof.
-Reference D to Madey ‘408 is pertinent to a single source of a generated photon having a quantum excitation region.
-Reference E to Noda ‘221 is pertinent to photonic crystal element having point defects for extracting light (at a resonance wavelength) into an output waveguide.
-Reference F to Srinivasan ‘367 is pertinent to an optical fiber based microcavity light emitter using photonic crystal materials with a pumped input.
-Reference N to Bonneau GB ‘048 is pertinent to an apparatus for generating one or more photons using non-linear conversion processes.
-Reference O to Lodahl WO ‘240 is pertinent to an optical planar waveguide device having a quantum emitter and nanostructured region.

This application is in condition for allowance except for the following formal matters:

-All Claim Objections listed above for claims 14-33 must be corrected.
-Applicant’s care is requested to carefully review the claims for potential typos and awkward language from the translation from German [Wingdings font/0xE0] English.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 13, 2022